Title: Petition of John Baker, with Jefferson’s Order, 11 January 1803
From: Baker, John
To: Jefferson, Thomas


          
            To the President of the United States
          
          the petition of John Baker respectfully represents, that your petitioner is an extremely young man, of the age of sixteen years, entirely inexperienced, and unacquainted with matters of law. He came from Baltimore to the City of Washington to seek for work; and finding there was horse-racing in the said city or it’s neighborhood in november last, amusement and curiosity led him to be a spectator of it. While there he was unfortunately requested by a certain Greenberry Willson, with whom he had been acquainted slightly in Baltimore, and accidentally met with at the races, to keep a certain game for him during a few minutes. He did so, but he has since learnt that the game was unlawful, being what is usually called an equality table, and which is prohibited by the laws of Maryland. This unadvised and incautious compliance, with a request of which your petitioner did not apprehend the danger, being entirely ignorant of any law against it, has subjected him to presentment and conviction for the offence, and to a sentence of a fine of fifty pounds, which the court have not power to lessen, and which he is totally unable to pay. He therefore submissively prays the humane interposition of the President of the United States for it’s remission.
          
            John Baker
            his × Mark
          
          
            District of Columbia, county of Washington, to wit. This day John Baker the above petitioner appeared before me a justice of the peace for the said county and made oath that the matters of fact stated in the above petition are true. At the same time appeared Robert Mc.Clan Jailer and made oath that John Baker is a young man apparently of the age of sixteen and has demeaned himself well since he has been in prison. Given under my hand this 11th. day of January one thousand eight hundred three.
          
          
            Corn. Coningham
          
          
            [Order by TJ:]
            Let a pardon issue
          
          
            Th: Jefferson Jan. 23. 1803.
          
        